DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to coding pixel blocks by triangular prediction.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “storing a boundary motion information for a boundary grid located in the overlap prediction region to be used for decoding a subsequent block of pixels, wherein the boundary motion information is determined based on the first motion information or the second motion information, wherein the first motion information contains a first motion vector and reference index, and the second motion information contains a second motion vector and reference index.” 
The closest prior art found was VAN DER AUWERA et al. (US20200162728A1), hereinafter referred to as VAN DER AUWERA and CHEN (("Test Model 3 of Versatile Video Coding (VTM 3)." JVET-L1002, Joint Video Exploration Team (JVET) (October 2018, Macao, CN)) hereinafter referred to as CHEN.
VAN DER AUWERA pertains to improving position dependent intra prediction combination (PDPC). In general, PDPC involves generating an intra-prediction block and an inter-prediction block for a current block, and then generating a prediction block from a combination of the intra-prediction block and the inter-prediction block by using triangular prediction (VAN DER AUWERA, ¶¶ [0005] and [0141]-[0145]) CHEN serves as a source of general tutorial information on the VVC design and also provides an encoder-side description of VTM3 which teaches a Triangle partition for inter prediction (CHEN, Sections 3.4.9). VAN DER AUWERA and CHEN determine the boundary motion information based on a first motion information and a second motion information which differs from the claim language that is based only on one of the two motion information. Therefore, VAN DER AUWERA and CHEN, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 5 and 6 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-4 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486